IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CHARLOTTE VINCIGUERRA,                : No. 447 EAL 2015
EXECUTRIX OF THE ESTATE OF            :
FRANK VINCIGUERRA, DECEASED           :
AND CHARLOTTE VINCIGUERRA,            : Petition for Allowance of Appeal from
WIDOW IN HER OWN RIGHT                : the Order of the Superior Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
BAYER CROPSCIENCE INC., AS            :
SUCCESSOR TO AMCHEM PRODUCTS,         :
INC., F/K/A BENJAMIN FOSTER           :
COMPANY, BELL & GOSSETT, BRAND        :
INSULATIONS, INC., CERTAIN-TEED       :
CORP., CLEAVER-BROOKS, A DIVISION     :
OF AQUA-CHEM, INC., CRANE CO.,        :
DAVID MOSER, DFT, INC., DURABLA       :
CANADA, LTD., E.I. DUPONT             :
DENEMOURS & COMPANY, FOSTER           :
WHEELER CORPORATION, GEORGIA-         :
PACIFIC CORP., GOODYEAR CANADA,       :
INC., THE GOODYEAR TIRE 7 RUBBER      :
CO., GOULDS PUMPS, INC., GREENE,      :
TWEED & COMPANY, INC., GRINNELL       :
CORPORATION, HAJOCA                   :
CORPORATION, HERMAN GOLDNER           :
CO., INC., HONEYWELL INC.,            :
INGERSOLL RAND COMPANY, JOHN          :
CRANE, INC., KEELER/DORR-OLIVER       :
BOILER CO., MARLEY COOLING            :
TOWER, METROPOLITAN LIFE              :
INSURANCE CO., OWENS-ILLINOIS         :
INC., PECORA CORP., RILEY STOKER      :
CORP., SEPCO CORPORATION, INC.,       :
SID HARVEY INDUSTRIES, INC., F/K/A    :
SID HARVEY MID ATLANTIC INC.,         :
UNION CARBIDE CORP., WARREN           :
PUMPS, LLC, WEIL MCLAIN, A DIVISION   :
OF THE MARLEY CO., A WHOLLY           :
OWNED SUBSIDIARY OF UNITED            :
DOMINION INDUSTRIES, INC., YARWAY     :
CORPORATION, AVOCET                          :
ENTERPRSES, INC., F/K/A                      :
VENTFABRICS, INC., DAP PRODUCTS,             :
INC., DURO DYNE CORP., AND                   :
TREMCO INC.                                  :
                                             :
                                             :
PETITION OF: CRANE CO.                       :


                                        ORDER



PER CURIAM

      AND NOW, this 1st day of February, 2016, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


             Whether, under the Court’s recent decision in Tincher v. Omega Flex, Inc.,
             104 A.3d 328 (Pa. 2014), a defendant in a strict-liability claim based on a
             failure-to-warn theory has the right to have a jury determine whether its
             product was “unreasonably dangerous[?]”


      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.




                                   [447 EAL 2015] - 2